and suffering. The jury was also instructed that its award should be "just
                 and reasonable in light of the evidence." Applying these instructions, it
                 was possible that the jury determined that appellants' pain and suffering
                 during their respective recovery processes did not rise to a level that
                 warranted compensation.    Weaver Bros., 98 Nev. at 234, 645 P.2d at 439;
                 see Stackiewicz v. Nissan Motor Corp., 100 Nev. 443, 454-55, 686 P.2d 925,
                 932 (1984) ("[T]he elements of pain and suffering are wholly subjective. It
                 can hardly be denied that, because of their very nature, a determination of
                 their monetary compensation falls peculiarly within the province of the
                 jury." (internal quotation omitted)). Consequently, the district court was
                 within its discretion to deny appellants' motion for a new trial    Nelson,
                 123 Nev. at 223, 163 P.3d at 424-25. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                         Pickering



                 -2---":ThiSly'
                  Parraguirre                              Saitta




                       'For the same reasons, the district court was within its discretion to
                 deny appellants' request for additur. Donaldson v. Anderson, 109 Nev.
                 1039, 1042, 862 P.2d 1204, 1206 (1993) (recognizing that a district court
                 has discretion to deny additur and that such discretion is abused only
                 when the "damages are clearly inadequate or shocking to the court's
                 conscience" (internal quotation omitted)). Likewise, while appellants
                 challenge the district court's award of attorney fees and costs, that
                 challenge is dependent on their arguments regarding the denial of their
                 motion for additur or a new trial. Consequently, we affirm the award of
                 fees and costs.
SUPREME COURT
        OF
     NEVADA
                                                      2
10) 1047A    e
                  cc:   Hon. Valorie J. Vega, District Judge
                        Eva Garcia-Mendoza, Settlement Judge
                        Henness & Haight
                        Emerson & Manke, LLP
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    ea